Wheeler, C. J.
The material question in the case is, whether the bill was duly presented for payment. No time of payment-being specified, the bill was payable on demand. (Byles on Bilis, 165.) And as respects the time when presentment for payment must be made, the rule is that it must be within a reasonable time after the bill h'as been received, depending on distance and other circumstances; otherwise, the drawer and indorsers will be discharged. (Ib., 163; Chit, on Bills, 354, 369, 379; Story on Bills, § 325.) What is a reasonable time, when there is no determinate usage of trade, must depend upon all the circumstances of each particular case; (Ib., 231;) and when the facts have been ascertained, or are not disputed, the reasonableness of the time is a question of law; but when the facts are contested, the question of law becomes mixed with fact, and is for the decision of the jury. (Chit, on Bills, 369, 379; Byles on Bills, 163.) As respects the rule of law, Ohitty says there is no better settled general rule, than that the presentment must be made within a reasonable time, which must be accommodated to other business affairs of life, and that a party is not bound in any case to present a bill or note, payable on demand, on the same day it is-issued or received by him; for a man ought not to be required to neglect every other business to make so prompt a presentment. He observes that Lord Mansfield directed the jury to consider that twenty-four hours was the usual time allowed for the presentment for payment, but that the present rule does not fix such a limit; and it suffices in all cases for a party to present a bill or note^ payable on demand, at any time during the hours of business on the day after he received it. If a party who has received such a bill or note does-not on the next day present it, or forward it for presentment, in due time on the next day, nor transfer it, but locks it up or keeps it, he thereby forfeits all claim on the person from whom he received it. (Chit, on Bills, 380.) This is to be-understood of the necessity of presentment of bills payable on de*474maud, or where no time of payment is specified, when the bill is not transferred or put in circulation, and there is no usage of trade or other circumstance' to justify a longer delay. But if a bill is put in circulation, and not kept by any one holder, through whose hands it passes, an unreasonable time, it is difficult to assign any particular time in which it ought to be presented. (Ib., 381; Story on Bills, 231.) Two or three months delay in presenting a bill payable at sight, under such circumstances, has been held not unreasonable. (Jordan v. Wheeler, 20 Tex. R., 698.)
Without undertaking to ascertain a certain limit as to the time within which a bill which specifies no time of payment must be presented, it will suffice for the present case to say that it ought to be presented at as early a day as it conveniently may be, under the particular circumstances of the case, or as is consonant with the established usage in such cases. And we are aware of no usage, and certainly there are no circumstances disclosed in this case to justify a delay of more than two and a half years, and until after the drawer had settled Ms accounts and closed Ms business transactions with the drawee, the bill in the meantime having been kept in the hands of the payee. W.e think it must be held that the delay was for an unreasonable length of time, and that the drawer is consequently discharged from liability for the payment of the bill.
The judgment is therefore reversed, and the cause remanded.
Reversed and remanded.